Name: 2004/62/EC,Euratom: Council Decision of 22 December 2003 appointing a Finnish member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2004-01-20

 Avis juridique important|32004D00622004/62/EC,Euratom: Council Decision of 22 December 2003 appointing a Finnish member of the European Economic and Social Committee Official Journal L 013 , 20/01/2004 P. 0031 - 0031Council Decisionof 22 December 2003appointing a Finnish member of the European Economic and Social Committee(2004/62/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof,Having regard to Council Decision 2002/758/EC, Euratom of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006(1),Whereas a member's seat on that Committee has fallen vacant following the resignation of Mr Martti REUNA, of which the Council was informed on 14 April 2003;Having regard to the nominations submitted by the Finnish Government,Having obtained the opinion of the Commission of the European Union,HAS DECIDED AS FOLLOWS:Sole ArticleMs Leila KURKI is hereby appointed a member of the European Economic and Social Committee in place of Mr Martti REUNA for the remainder of the latter's term of office, which runs until 20 September 2006.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) OJ L 253, 21.9.2002, p. 9.